              Case: 1:19-cv-05028 Document #: 10 Filed: 10/22/19 Page 1 of 1 PageID #:198


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-CV-5028
NORTHERN DISTRICT OF ILLINOIS

                                                Roor International BV and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                                    Armitage Pulaski Inc. d/b/a Smoke & Vape and Farhan Patel
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                            Summons & Amended Complaint For Injunctive Relief and Damages

PARTY SERVED: ARMITAGE PULASKI INC. D/B/A SMOKE & VAPE

PERSON SERVED: JOHN DOE (REFUSED NAME), MANAGER

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 10/20/2019 at 5:15 PM

ADDRESS, CITY AND STATE: 2003 N PULASKI ROAD, CHICAGO, IL 60639

DESCRIPTION: Middle Eastern, Male, 40, 5'7'', 200 lbs, Black hair

There were 2 employees inside. One of the employee called Farhan. When he hung up the phone he said I cannot give
you my name and he tried to hand the papers back to me and told me to take them with me. I left the documents with
him and walked away.

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Steven A. Stosur, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 22nd day of October, 2019.



_______________________________________________
NOTARY PUBLIC




CLIENT: Langone, Johnson & Cassidy, LLC                                                                              Tracking #: 419808
FILE #:
